Citation Nr: 0612782	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $17,362.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied waiver of an overpayment of 
disability compensation benefits.  

In a February 2003 letter the veteran requested a hearing.  
However, in his March 2004 Form 9 (substantive appeal) the 
veteran indicated that he did not want a hearing.  His 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2005).  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.  

2.  An overpayment was created when the veteran received 
compensation payments for a period of time during which he 
was incarcerated.  

3.  It has not been shown that collection of the calculated 
overpayment would create undue hardship on the veteran or 
defeat the purpose of the benefit.  

4.  The veteran did not change positions to his detriment, 
relinquish a valuable right, or incur a legal obligation.  

5.  Failure to require restitution would result in unfair 
gain to the veteran.  




CONCLUSION OF LAW

Recovery of an overpayment of disability compensation 
benefits in the amount of $17,362.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters

The veteran's representative argued in a brief on appeal that 
VA did not properly apply Veterans Claims Assistance Act of 
2000 (VCAA).  This statute, however, is not applicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Nonetheless, the veteran has been provided many opportunities 
to provide additional evidence, and has submitted written 
arguments in regard to his claim.  

The Board also notes that the veteran has not challenged the 
validity of the indebtedness, nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

II.  Factual Background

A January 1997 rating decision granted service connection for 
schizophrenia with a 10 percent evaluation.  A January 1997 
letter informed the veteran of this grant.  This letter 
indicates the enclosure of VA Form 21-8764, Disability 
Compensation Award Attachment-Important Information.  This 
form provides notice of conditions affecting the right to 
payment of benefits, including that it is the responsibility 
of the veteran to "immediately" notify VA in writing of any 
change of address and that benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.  

A December 1998 rating decision granted a 100 percent 
evaluation for service connected schizophrenia.  A December 
1998 letter again reflects the enclosure of VA Form 21-8764.

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2005).  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114 (West 2002); 
38 C.F.R. § 3.655 (2005).  

A December 2002 Report of Contact from the veteran's brother 
indicated that the veteran was incarcerated for a felony 
offense.  A January 2003 Report of Contact from the veteran 
verified that he had been incarcerated and that his benefits 
were going to his girlfriend.  In a January 2003 statement, 
the veteran indicated that he would like VA to stop his check 
or re-adjust his payment and provided his new mailing 
address.  He also stated that his girlfriend had bought a new 
house and car.  

A report from the North Carolina Department of Corrections 
verifies that the veteran was incarcerated in March 2002 for 
a felony offense, with a projected release date of October 
28, 2011.  

Following this contact, the RO sent the veteran a letter in 
January 2003 proposing to reduce his compensation to the 10 
percent rate effective the 61st day he was imprisoned 
following his conviction, and afforded the veteran 60 days to 
submit evidence regarding the proposed reduction.  

A February 2003 letter from the Debt Management Center 
reflected that the reduction in compensation benefits 
resulted in an overpayment of $17,362.00.  

In a February 2003 letter the veteran made a timely request 
for a waiver of the recovery of the overpayment, stating that 
such recovery would result in financial hardship.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

In February 2003 the veteran also submitted VA Form 5655 
(Financial Status Report) in which he reported that he was 
not married and did not list any dependents.  He reported no 
income and monthly expenses of $1,750.00, consisting of rent 
or mortgage payment of $750, food of $300, utilities of $150, 
storage of $150, car payment and insurance of $400.  In terms 
of discretionary income, the veteran reported that he could 
pay $100 a month towards his debt.  He listed assets 
totalling $12,650, including a car, washing machine, and 
stereo system.  His only debt consisted of the loan on his 
car.  The loan was in the original amount of $14,400, had a 
current balance of $2,000, and monthly payments of $300.  No 
amount was past due.

In April 2003 the Committee at the RO determined that a 
waiver was not warranted under the standard of equity and 
good conscience.  

III.  Legal Analysis

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived. 38 U.S.C.A. 
§ 5302(a) (West 2002).  Waiver will be granted when recovery 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2005).  

In deciding whether collection would be against equity and 
good conscience, the following factor are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor, and the fault of the debtor versus that of VA.  

The veteran is at fault in the creation of the indebtedness.  
The indebtedness resulted from his failure to advise VA of 
his incarceration, despite having been informed of his 
obligation to do so.

In his March 2004 substantive appeal, the veteran argued that 
his failure to inform VA of his incarceration was the result 
of becoming depressed and withdrawn after incarceration.  He 
stated that he stopped taking his schizophrenia medication 
and that, by the time he resumed medication, all his "legal 
mail" was "backed up" and unanswered.  He described this 
delay as unintentional.  The veteran's representative has 
urged the Board to consider that the veteran is service-
connected for schizophrenia, and that this disease could 
certainly make it difficult to navigate the technicalities of 
the VA benefits system.

While these factors could serve to mitigate his fault, the 
record shows that he was functioning sufficiently to be well 
aware of the technical aspects of his trial and the appeals 
process.  He also was able to stay current on his car 
payment, and remain informed of his financial affairs outside 
of prison.  The veteran never informed VA of his 
incarceration, even after his medication presumably became 
effective.

As regards relative faults, in his August 2004 brief on 
appeal, the veteran's representative argued that the 
relationship with the veteran's girlfriend should have been 
considered as a common law marriage and that veteran should 
have been informed of the possibility of apportioning 
benefits.  

There are several problems with this argument.  First, 
marriage, for VA purposes, means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2005).  North Carolina does not recognize common law 
marriage.  N.C. Gen. Stat. § 51-01; State v. Alford, 298 N.C. 
465, 259 S.E.2d 242 (1979); State v. Samuel, 19 N.C. 177 
(1836).  Second, it is clear that the veteran did not 
consider that he was in a common law marriage.  His financial 
status report shows that he did not consider himself married.  
Third, VA had advised the veteran on several occasions to 
report any change in his marital status, and he never told VA 
that he was married.  Absent notice that the veteran was 
married, VA had no reason to tell him that he could request 
an apportionment if he were married (assuming arguendo that 
VA has such a duty where it is aware of a veteran's 
marriage).

VA took prompt steps to reduce the veteran's benefits and 
thus any overpayment, once it became aware of his 
incarceration.  Accordingly, all of the relative fault lies 
with the veteran.

Had the veteran provided timely notice to VA of his 
incarceration, his benefits would have been properly adjusted 
with the result of no overpayment.  38 C.F.R. 
§ 1.965(a)(1),(2).  

In his substantive appeal, the veteran argued that waiver 
should be granted on the basis of financial hardship.  While 
the financial status report listed expenses exceeding income, 
the veteran failed to list his monthly income of disability 
compensation at the 10 percent rate.  Further, in an October 
1997 notice of disagreement with the original evaluation and 
effective date for service connected schizophrenia, the 
veteran reported that he had received disability payment from 
the Social Security Administration since January 1992.  This 
income was also not reported.  

In addition, the veteran's basic necessities are met by the 
correctional institution, and the veteran has no dependents 
for whom denial of waiver would result in loss of basic 
necessities.  In this regard, none of the expenses listed on 
the financial status report would be considered for 
necessities in the case of an incarcerated veteran whose care 
was being provided by the state.

In any event, an incarcerated veteran would have no obvious 
need for a car, but the veteran has somehow remained current 
in the payments on the car loan.  He would be expected to 
devote the same consideration to his indebtedness to VA.

The veteran also asserted that collection of the debt would 
defeat the purpose of the benefit.  The Board notes that the 
veteran was not entitled to be issued full payment while he 
was incarcerated.  He was issued full payment because of his 
failure to notify VA of his change in address and 
incarceration.  The purpose of disability compensation 
benefits is to assist persons who have impaired earning 
capacity due to a service connected disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The law clearly 
envisions a reduced benefit in the case of an incarcerated 
veteran.  In light of the purpose underlying such benefits, 
the Board finds that repayment of the debt at issue would not 
conflict with the objective underlying the benefits as the 
veteran was not employed during his incarceration, and his 
basic necessities were, and are being, provided for.  See 
38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would 
not nullify the purpose for which the disability compensation 
benefits were intended and waiver cannot be granted on these 
grounds.  

The Board notes that the failure of the Government to insist 
upon its right to repayment of the debt would result in the 
veteran's unjust enrichment at the expense of the Government.  
The veteran stated in January 2003 that his payments had been 
going to his girlfriend who had used them to purchase a house 
and car.  He implied that these payments were of no benefit 
to him.  While it might be argued that the unjust enrichment 
accrued to the veteran's girl friend, rather than the 
veteran; he obviously found some benefit authoring the 
payment of benefits to her.  Otherwise, he would not have 
done so.

In his brief on appeal the veteran's representative argues 
that the veteran changed his position in reliance on the 
overpayment because he used it to pay legal fees.  The 
veteran has also made arguments that he had intentions to 
marry his girlfriend and inquired as to restoration of 
benefits and apportionment if he was married.  These 
arguments do not demonstrate a change in position to the 
veteran's detriment.  The veteran would have had an 
obligation to pay his legal fees regardless of the receipt of 
VA benefits.  His plans to marry his girl friend, would not 
be expected to change on the basis of VA benefits. 

Although it is clearly detrimental for the veteran to owe the 
Government money, he did not change his position to his 
detriment as a result of the award of benefits.  Although he 
reported that his benefits were directly deposited to the 
account of his then girlfriend, who had used the benefits to 
purchase a new house and car, the January 2003 letter from 
the RO indicated that the direct deposit information for his 
account had not been changed or cancelled, and there is no 
evidence of record that the veteran requested such a change.  
While the veteran's girlfriend may have relied on the 
veteran's benefit payments to make purchases, these do not 
constitute relinquishment of any right or incurrence of any 
legal obligation on the part of the veteran.  In the August 
2004 informal hearing presentation, the veteran's 
representative argues that the veteran changed his position 
because much of the overpayment went to pay legal fees 
associated with his criminal trial.  The Board finds that the 
veteran was aware that he was not entitled to full payment of 
VA benefits during his incarceration and that he should not 
rely on such payments in order to meet expenses or incur 
additional expenses.  38 C.F.R. § 1.965(a)(6).   

The veteran has also argued that his conviction and resulting 
incarceration were not proper, and that he has made progress 
in appealing his conviction.  The propriety of his 
conviction, however, has no bearing on his responsibility to 
promptly report his incarceration.

In view of all of the above, and after carefully weighing all 
relevant factors, the Board concludes that recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $17,362.00 would not be against the principles of 
equity and good conscience.  The appeal has failed and must 
be denied.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $17,362.00 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


